IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania State Corrections                 :
Officers Association (David Panfil),           :
                         Petitioner            :
                                               :
               v.                              :    No. 1057 C.D. 2019
                                               :    Submitted: May 12, 2020
Commonwealth of Pennsylvania,                  :
Department of Corrections,                     :
                        Respondent             :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE CHRISTINE FIZZANO CANNON, Judge
        HONORABLE ELLEN CEISLER, Judge


OPINION BY JUDGE BROBSON                            FILED: July 1, 2020

      Pennsylvania State Corrections Officers Association (Association) petitions
for review of an arbitration award dated July 12, 2019, denying a petition for benefits
filed by the Association on behalf of David Panfil (Claimant) under what is
commonly referred to as the Heart and Lung Act (HLA).1 For the reasons set forth
below, we affirm the arbitration award.
      The facts underlying this matter are not in dispute. The Commonwealth of
Pennsylvania, Department of Corrections (Department), and the Association are
parties to a collective bargaining agreement (CBA). The CBA sets forth the terms
and conditions of employment for the members of the bargaining unit, which
includes, but is not limited to, those corrections officers employed by the Department



      1
          Act of June 28, 1935, P.L. 477, as amended, 53 P.S. §§ 637-638.
at the former State Correctional Institution at Graterford (SCI-Graterford).2
Pursuant to Article 35, Section 3 of the CBA, the Association and the Department
agreed that all disputes relative to a corrections officer’s eligibility for benefits under
the HLA, including a corrections officer’s appeal from the Department’s denial of
HLA benefits, would be considered a grievance and resolved through binding
arbitration. The Association and the Department further agreed that, in resolving
such disputes, the arbitrator would be “bound by the judicial opinions” interpreting
the HLA and would be “guided by[ the] prior decisions” of any arbitrator who has
decided HLA cases between the Association and the Department. (CBA, App. I;
Memo. of Understanding, Art. II, § 2(b)-(c).)
       Claimant was a corrections officer at SCI-Graterford. On December 25, 2017,
Claimant sustained an alleged injury to his low[er] back as he was climbing the stairs
to the main entrance of SCI-Graterford.              On that date, Claimant arrived at
SCI-Graterford in uniform a few minutes before his scheduled shift. Claimant and
another corrections officer were climbing the stairs to the main entrance of
SCI-Graterford, approximately 20 feet from the main lobby where Claimant was
required to clock in for his shift. As Claimant and the other corrections officer were
climbing the stairs, the other corrections officer tripped, fell, and pitched forward.
Claimant turned quickly to assist the other corrections officer, and, as he did so,
Claimant allegedly experienced “severe pain” in his low[er] back. Although the
stairs to the main entrance of SCI-Graterford are located outside of the prison
facility, inmates are often present in that area, and, had there been an incident


       2
         Since the time of Claimant’s alleged injury, the Department closed SCI-Graterford
and relocated all inmates and staff to the State Correctional Institution at Phoenix,
a newly constructed prison facility located on the same property as SCI-Graterford. See
https://www.cor.pa.gov/Facilities/StatePrisons/Pages/default.aspx (last visited June 30, 2020).

                                              2
involving an inmate in that area, Claimant would have been required to intervene
even though he had not yet clocked in for his shift at the time of the incident.
         Claimant filed a petition for HLA benefits with the Department.           The
Department denied Claimant’s petition, and the Association appealed the
Department’s denial on Claimant’s behalf. The matter was assigned to Arbitrator
Jane Desimone (Arbitrator) for disposition. The Arbitrator conducted an evidentiary
hearing on April 18, 2018. Thereafter, by decision and award dated July 12, 2019,
the Arbitrator denied the Association’s appeal from the Department’s denial of
Claimant’s petition for HLA benefits. In so doing, the Arbitrator reasoned:
              [T]he medical evidence is sufficient to establish that
              Claimant was injured on December 25, 2017. The medical
              records submitted by both parties document an increase in
              symptoms to Claimant’s lower back and legs following an
              event in which he helped a coworker from falling on steps.
              However, by Claimant’s testimony, the event causing his
              injury occurred before he had clocked in to work on
              December 25, 2017, outside of SCI-Graterford. By the
              standard required by the [HLA], Claimant’s injury needed
              to have occurred in the performance of his duties as a
              [c]orrections [o]fficer at SCI[-]Graterford. Assisting a
              fellow [corrections officer] before the start of a shift, even
              if in uniform and in an area in which there are inmates,
              does not meet this standard. While Claimant testified that
              he would have been expected to assist in an inmate event
              in that area, such an event did not occur at the time in
              question and therefore the injury is not covered by the
              [HLA].
(Arbitrator’s Award at 4.) The Association appealed the Arbitrator’s award to this
Court.
         On appeal, the Association argues that the Arbitrator’s award cannot be
rationally derived from the parties’ CBA because: (1) the Arbitrator failed to
properly consider and be guided by an arbitrator’s decision in a prior case between


                                            3
the Association and the Department—i.e., Department of Corrections v.
Pennsylvania State Corrections Officers Association (Sept. 2, 2014) (Colflesh, Jr.,
Arb.) (Shalonda Hall arbitration); and (2) the Arbitrator was not bound to deny
Claimant’s petition for HLA benefits by any prior judicial opinions.3                 More
specifically, the Association contends that the facts of this case are “substantially the
same” as the facts from the Shalonda Hall arbitration, and, if the Arbitrator had
properly considered the decision from the Shalonda Hall arbitration, the Arbitrator
would have been compelled to award HLA benefits to Claimant.
       The Department, in response, argues that the Arbitrator’s award can be
rationally derived from the parties’ CBA because the Arbitrator was bound by this
Court’s prior decisions in Allen v. Pennsylvania State Police, 678 A.2d 436
(Pa. Cmwlth. 1996), appeal denied, 687 A.2d 379 (Pa. 1997), and Justice v.
Department of Public Welfare, 829 A.2d 415 (Pa. Cmwlth. 2003), appeal denied,
842 A.2d 407 (Pa. 2004), to conclude that Claimant’s alleged injury did not occur in
the performance of his duties. More specifically, the Department contends that the
facts of this case are similar to the facts in Allen and Justice because in all three cases
the injuries occurred on the employers’ premises minutes before the start of the
employees’ shifts. According to the Department, the Arbitrator, therefore, reached
the only conclusion permitted by binding judicial precedent—i.e., that Claimant’s
alleged injury did not occur in the performance of his duties. The Department further
contends that, contrary to the Association’s arguments, proper consideration of the
decision from the Shalonda Hall arbitration does not mandate a reversal of the
Arbitrator’s award because: (1) the facts from the Shalonda Hall arbitration are

       3
         In the “Statement of the Questions Involved” section of its brief to this Court, the
Association sets forth two issues for our consideration. We have condensed the Association’s
arguments into a single issue.

                                             4
distinguishable from the facts of this case; (2) neither the decision from the Shalonda
Hall arbitration nor this Court’s unreported decision in the appeal of the Shalonda
Hall arbitration—Department of Corrections v. Pennsylvania State Corrections
Officers Association (Pa. Cmwlth., No. 1756 C.D. 2014, filed Feb. 17, 2015)
(Hall)—have any binding effect on this case; (3) the language of the parties’ prior
collective bargaining agreement, which was in effect at the time of the Shalonda
Hall arbitration, required the arbitrators to be guided by judicial precedent, whereas
the language of the CBA now requires the arbitrators to be bound by judicial
precedent; and (4) the decision from the Shalonda Hall arbitration was wrong when
decided and only upheld by this Court due to the deferential essence test and the
language of the parties’ prior collective bargaining agreement.
      We review an appeal from an arbitration award under the essence test.
Pa. State Corr. Officers Ass’n (Hogan) v. Dep’t of Corr., 102 A.3d 1045, 1047
(Pa. Cmwlth. 2014). “The essence test is an exceptionally deferential standard,
because binding arbitration is a highly favored method of dispute resolution.”
Northumberland Cty. Comm’rs v. Am. Fed’n of State, Cty. & Mun. Emps., AFL-CIO
Local 2016, Council 86, 71 A.3d 367, 374 (Pa. Cmwlth. 2013) (en banc). An
arbitrator’s award, however, must draw its essence from the collective bargaining
agreement. Millcreek Twp. Sch. Dist. v. Millcreek Twp. Educ. Support Pers. Ass’n,
210 A.3d 993, 1001-02 (Pa. 2019); State Sys. of Higher Educ. (Cheyney Univ.) v.
State Coll. Univ. Prof’l Ass’n (PSEA-NEA), 743 A.2d 405, 413 (Pa. 1999). Pursuant
to the “essence test,” an award should be upheld if: (1) the issue, as properly defined,
is within the terms of the collective bargaining agreement; and (2) the arbitrator’s
award can be rationally derived from the collective bargaining agreement.
Westmoreland Intermediate Unit # 7 v. Westmoreland Intermediate Unit # 7


                                           5
Classroom Assistants Educ. Support Pers. Ass’n, PSEA/NEA, 939 A.2d 855, 863
(Pa. 2007). “That is to say, a court will only vacate an arbitrator’s award where the
award indisputably and genuinely is without foundation in, or fails to logically flow
from, the collective bargaining agreement.” Cheyney Univ., 743 A.2d at 413.
      Here, it is undisputed that the first prong of the essence test has been met—
i.e., the issue of whether Claimant’s injury occurred in the performance of his duties,
thereby entitling him to benefits under the HLA, is within the terms of the CBA.
Thus, we are left to determine only whether the Arbitrator’s award can be rationally
derived from the CBA. The CBA provides the Arbitrator with the authority to
determine whether Claimant is eligible for benefits under the HLA. In so doing, the
CBA requires the Arbitrator to be bound by judicial opinions interpreting the HLA
and to be guided by prior decisions from an arbitrator who has decided HLA cases
between the Association and the Department.                    (CBA, App. I; Memo. of
Understanding, Art. II, § 2(b)-(c).)
      A corrections officer is entitled to receive HLA benefits if he “is injured in
the performance of his duties.” Section 1 of the HLA, 53 P.S. § 637. The HLA does
not define what it means for an injury to occur within the performance of duties.
Colyer v. Pa. State Police, 644 A.2d 230, 233 (Pa. Cmwlth. 1994). This Court
previously concluded that, based on the differences in the purposes of the HLA and
the Workers’ Compensation Act (WCA),4 the phrase “in the performance of his
duties” is not the equivalent of the phrase “arising in the course of employment” as
found in Section 301(c) of the WCA.5 Id. Rather than adopting such a standard, this
Court performs a case-by-case, fact-sensitive analysis to determine whether an


      4
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.4, 2501-2710.
      5
          77 P.S. § 411.

                                               6
injury has occurred in the performance of duties for purposes of the HLA. See Lee
v. Pa. State Police, 707 A.2d 595, 598-99 (Pa. Cmwlth. 1998) (“It is obvious that
the statutory interpretation of the phrase ‘injured in the performance of his . . . duties’
is an issue which is factually sensitive, and, because of that, the principles which we
articulate today may not be apposite under other circumstances.”).
       In Allen, a state police officer arrived to work early for his scheduled shift and
changed into his uniform in a locker room located in the Pennsylvania State Police
(PSP) facility. Allen, 678 A.2d at 436. Approximately five minutes before the start
of his shift, the state police officer attempted to dry his hands with paper towels from
a dispenser affixed to the wall of the locker room when the cover of the dispenser
popped open, causing him to cut his hand on a metal corner of the dispenser. Id.
The state police officer applied for HLA benefits, arguing that, even though his
injury occurred before the start of his shift, the injury was related to his duties as a
state police officer because “he is required to be fully dressed[] and properly
groomed[] at the beginning of his shift” and PSP benefited from having its officers
available in emergency situations. Id. at 438. PSP denied the state police officer’s
claim for HLA benefits. Id. at 437. On appeal, this Court affirmed, holding that the
state police officer’s injury did not occur in the performance of his duties because
“preparing for work, no matter how close chronologically to the beginning of one’s
shift, is not the same as performing one’s duty.” Id. at 438.
       In   McLaughlin      v.   Pennsylvania      State    Police,    742    A.2d    254
(Pa. Cmwlth. 1999), a state police officer was scheduled to work an eight-hour shift
with no assigned time for lunch. McLaughlin, 742 A.2d at 255. During his shift,
the state police officer stopped at a restaurant after placing a radio call notifying the
police station that he was taking his lunch break. Id. He wore his uniform and


                                            7
equipment belt into the restaurant and remained accessible to the police station by
patrol radio. Id. After eating his lunch, the state police officer left the restaurant and
proceeded to his patrol car. Id. As he did so, the state police officer fell and broke
his arm. Id. The state police officer applied for HLA benefits, which PSP denied.
Id. On appeal, this Court reversed the denial of HLA benefits, holding that the injury
occurred in the performance of the state police officer’s duties because, at the time
of the injury, the state police officer was fulfilling his mandatory duty to return to
patrol after consuming a meal permitted by PSP field regulation. Id. at 259. In
reaching this conclusion, we distinguished our prior holdings in Allen and another
HLA case involving a state police officer:
             [I]t is beyond cavil that the [state police] officers had a
             duty to come to work for their scheduled shifts properly
             attired and in a timely fashion. However, in both cases,
             notwithstanding this duty, we concluded that they were not
             entitled to benefits pursuant to the [HLA]. These results
             are justified because the phrase “in the performance of his
             duties” means officers’ duties in their capacities precisely
             as police officers. In other words, an off-duty officer’s
             obligation to show up on time to work and be properly
             prepared to undertake one’s tasks is not a duty arising from
             [his] capacity as [a] police officer[] but rather a general
             duty of every employee and, as such, not within the
             meaning of the statutory language of the [HLA]. We find
             that construing the statutory phrase, “in the performance
             of his duties” to exclude those activities necessary to arrive
             at work on time and in appropriate attire gives effect to the
             narrow construction we are mandated to give to the
             statutory language.
Id. at 258 (citations omitted).
      In Justice, at approximately 6:55 a.m., an employee/trainee at a state hospital
was climbing stairs on his way to a second floor training room to attend a 7:00 a.m.
mandatory training session when he tripped and fell, causing him to injure his knee.
Justice, 829 A.2d at 416. The employee/trainee applied for HLA benefits, which the
                                            8
state hospital denied. Id. On appeal, this Court affirmed the denial of HLA benefits,
holding that “preparatory activities before the actual commencement of work did not
amount to performance of duties.” Id. at 418. In so holding, we noted that “[w]hile
each case must be evaluated on its own facts, it is impossible to distinguish this case
from Allen, where benefits were denied to a [state police officer] injured five minutes
before the start of his shift while changing into [his] uniform at the state police
facility.” Id. at 417-18. We also declined to follow our holding in McLaughlin,
indicating that the state police officer in McLaughlin “was injured while on duty,
returning to his official vehicle after completing a regulation-permitted[,] mid-shift
meal[,]” whereas in this case the employee/trainee “was not yet on duty.” Id. at 418.
      In the Shalonda Hall arbitration, a corrections officer arrived at
SCI-Graterford in uniform shortly before her scheduled shift. (Shalonda Hall
Arbitration Decision at 2.) The corrections officer was walking through the main
lobby—a secure area where no inmates are present—to clock in for her shift when
she slipped on a puddle of water left by melted snow, causing her to fall to the ground
and sustain an injury to her left hand. (Id.) The corrections officer filed a petition
for HLA benefits, which the Department denied. (Id.) The Association appealed
the Department’s denial to arbitration. (Id. at 1.) At the time of the appeal, the
parties’ collective bargaining agreement provided that the “arbitrators should be
guided by, but not bound by, case law pertinent to the [HLA].” (Id. at 5.) After
analyzing the relevant case law—Allen, McLaughlin, and Justice—the arbitrator
granted the corrections officer’s petition for HLA benefits. (Id. at 7.) The arbitrator
reasoned:
             I see no way [the corrections officer’s] case can be any
             more controlled by Allen or Justice than it can be by
             McLaughlin. . . .
                    ....
                                          9
                     . . . I consider the fact [the corrections officer] was
              within the confines of the interior of [SCI-Graterford], she
              was directly heading to the clock in station, she [was in
              uniform,] and [she was] prepared to exercise “care,
              custody, and control” of inmates, and—in the event of an
              emergency she would reasonably be required to exercise
              that control in the lobby even before officially clocking in.
              Given these circumstances, I find her to have been in the
              performance of her duties for purposes of the HLA and
              will award her benefits.
(Id. at 6-7.) On appeal to this Court, we affirmed the arbitrator’s decision, noting
that, “[a]lthough we may not agree with the [a]rbitrator’s determination on the
merits, it was not manifestly unreasonable for the [a]rbitrator to conclude [the
corrections officer] was in the performance of her duties when the injury occurred.”
Hall, slip op. at 5.
       Here, given the deference we must give the Arbitrator’s award under the
essence test, we simply cannot conclude that the Arbitrator’s award cannot be
rationally derived from the CBA. Although the Arbitrator may not have discussed
the Allen, McLaughlin, and Justice cases, the arbitrator’s decision from the Shalonda
Hall arbitration, or any other judicial precedent in her decision, we can infer from
the Arbitrator’s analysis that she recognized that she was bound by this Court’s
decisions in Allen, McLaughlin, and Justice and that she was to be guided by the
decision from the Shalonda Hall arbitration in making her decision. The Arbitrator’s
award is consistent with our prior decisions in Allen and Justice. In both those cases,
like in this case, the injury occurred on the employer’s premises minutes before the
start of the employee’s scheduled shift—i.e., before the employee was on duty.
Moreover, this case in no way involves a situation like in McLaughlin, where the
employee was fulfilling a mandatory duty to return to his official vehicle following
a regulation-permitted, mid-shift meal.


                                           10
      In addition, proper consideration of the arbitrator’s decision from the
Shalonda Hall arbitration does not compel an award of HLA benefits to Claimant
under the circumstances. First, the facts from the Shalonda Hall arbitration are
distinguishable—in the Shalonda Hall arbitration, the injury occurred in the main
lobby located inside the prison facility, whereas, in this case, the injury occurred
outside the prison facility on the stairs leading to the main entrance. Second, the
Arbitrator, unlike the arbitrator in the Shalonda Hall arbitration, was bound by the
CBA to follow this Court’s prior decisions in Allen, McLaughlin, and Justice. Third,
the Arbitrator was not bound by the arbitrator’s decision from the Shalonda Hall
arbitration, and, given the differences between the Shalonda Hall arbitration and this
case—i.e., the circumstances surrounding the occurrence of the injury and the
language of the CBA—it was reasonable for the Arbitrator both to have been guided
by the arbitrator’s decision from the Shalonda Hall arbitration and to have denied
Claimant’s petition for HLA benefits.
      For all of these reasons, we have no basis on which to believe that the
Arbitrator did not follow the binding judicial precedent interpreting the HLA or
consider the decision from the Shalonda Hall arbitration as required by the parties’
CBA. As a result, we must conclude that the Arbitrator’s award properly draws its
essence from the CBA because the issue of whether Claimant’s injury occurred in
the performance of his duties is within the terms of the CBA and the Arbitrator’s
award can be rationally derived from the CBA.
      Accordingly, we affirm the Arbitrator’s award.




                                          P. KEVIN BROBSON, Judge

                                         11
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania State Corrections         :
Officers Association (David Panfil),   :
                         Petitioner    :
                                       :
            v.                         :   No. 1057 C.D. 2019
                                       :
Commonwealth of Pennsylvania,          :
Department of Corrections,             :
                        Respondent     :



                                   ORDER


      AND NOW, this 1st day of July, 2020, the arbitration award dated July 12,
2019, is hereby AFFIRMED.




                                       P. KEVIN BROBSON, Judge